ORDER

PER CURIAM.
Kevin Blacksher appeals from the decision of the Labor and Industrial Relations Commission adopting the decision of the Administrative Law Judge which denied his claim for workers’ compensation benefits because there was no causal connection between Mr. Blacksher’s employment at Trans World Airlines and his injury. Because Mr. Blacksher failed to satisfy his burden of proving that there was a causal connection between the conditions of his employment and the accident, the Commission did not err in denying him workers’ compensation benefits.
The judgment of the Commission is affirmed. Rule 84.16(b).